DETAILED ACTION
	Applicant’s reply filed September 17, 2021 has been fully considered.  Claims 1, 4, 7, 10, and 11 are amended.  Claims 1, 2, 4, 5, 7, 8, 10, 11, and 14-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 2, 4, 5, 7-11, 14-23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US Pub. No. 2006/0084734).
Regarding Claims 1, 4, 7, 10, 11, 18, and 25-28:  Bauer et al. teaches a composition comprising a polyamide, glass fibers, and phosphinate salts such as zinc bisdiethylphosphinate (abstract; [0035]; Table 2, Examples 40 and 41; [0211]-[0212]).  Zinc bisdiethylphosphinate reads on a compound of instant formula I wherein R-7-8 are ethyl, M is Zn, and m is 2. Bauer et al. teaches the melamine polyphosphate is MELAPUR 200/70 (a compound of the formula of instant claim 1 wherein Q is melamine) ([0137]; [0343]). US Pub. No. 2006/0226404 provides evidence that MELAPUR 200/70 has a degree of condensation of 108 (v = 108) (Pg. 18, Col. 2).  Bauer et al. further teaches examples of the composition that comprise an additional additive such as zinc borate in 5 wt% relative to the melamine polyphosphate and phosphinic salt (flame retardant system) and 1 wt% of the overall composition ([0152]; Table 2, Example 43).  Bauer et al. teaches examples wherein the material has a V-0 rating in accordance with UL94, and further teaches that a V0 rating is preferred (Table 2, Examples 40 and 41; [0334]).  Bauer et al. teaches broadly that the flame retardant composition comprises from 50-99.9 wt% of the diorganylphosphinic salt (zinc bisdiethylphosphinate) and 0.1-50 wt% additive (melamine polyphosphate, zinc borate) ([0058]).
Bauer et al. does not teach with sufficient specificity the claimed ranges of about 40-70 wt% of the melamine polyphosphate and about 20-54 wt% of the zinc bisdiethylphosphinate.  prima facie case of obviousness exists (see MPEP 2144.05).
Bauer et al. does not teach a specific embodiment comprising both a zinc bisdiethylphosphinate and melamine polyphosphate with zinc borate.  However, Bauer et al. teaches that they all are suitable for use in the invention and may be used in combination (abstract; [0137]; [0152]; Table 2, Example 43).  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include both such compounds in the composition with a reasonable expectation of success and would be motivated to do so because Bauer et al. suggests that mixtures of such compounds may be employed.  Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP 2144.06).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely one of the properties recited in claims 1 and 25-28 when the composition has thickness of from about 0.4 to about 3.2 mm.  However, the reference renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed components in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is 
Regarding Claims 2 and 5:  Bauer et al. teaches embodiments wherein the polyamide is present in 50 wt%, and the phosphinc salt is present in 15 wt% ([0077]; Table 2, Example 41).
Regarding Claims 8 and 14:  Bauer et al. teaches that the additive (melamine polyphosphate) is present in 0.1-60 wt% of the total composition ([0068]).  It is noted that melamine polyphosphate also reads on an aromatic compound as claimed. Bauer et al. does not teach with sufficient specificity the claimed range of about 1-30 wt% or about 1-25 wt% of the composition.   However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claims 15 and 16:  Bauer et al. teaches embodiments wherein the polyamide is nylon-6,6 (Table 2, Examples 40 and 41).
Regarding Claim 17:  Bauer et al. teaches that the polyamide may alternatively be an aromatic polyamide ([0202]).
Bauer et al. does not teach a specific embodiment comprising an aromatic polyamide.  However, Bauer et al. teaches that they may be included as the polymer of the invention.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include an aromatic polyamide with a reasonable expectation of success and would be motivated to do so because Bauer et al. suggests that such polymers may be employed.
Regarding Claims 19-20:  Bauer et al. teaches embodiments without the presence of halogenated compounds or halogens (Table 2, Example 46).  Furthermore, Bauer et al. does not teach any requirement of halogens or halogenated compounds being present.
Regarding Claim 21:  Bauer et al. teaches the composition in the form of a casing for a multipoint connector (electrical connector comprising opposing walls for receiving pin with walls made of polyamide composition) ([0241]).
Regarding Claim 22:  Bauer et al. does not teach the thickness of the walls.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04). At the time of the invention, a person of ordinary skill in the art would have found it obvious to choose dimensions of the multipoint connector to accept connections as required.
Regarding Claim 23:  Bauer et al. teaches the composition in the form of a casing for a multipoint connector (electrical connector comprising opposing walls for receiving pin with walls made of polyamide composition) ([0241]).
Bauer et al. does not teach the thickness of the walls.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04). At the time of the invention, a person of ordinary skill in the art would have found it obvious to choose dimensions of the multipoint connector to accept connections as required.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US Pub. No. 2006/0084734) in view of Galli (US Pub. No. 2002/0045688).

Bauer et al. does not teach the composition comprising terephthalic acid.  However, Galli et al. teaches adding terephthalic acid to polyamide molding compositions as a fire retardant in 0.01-3%, overlapping and rendering obvious the claimed range (abstract; [0016]-[0017]).  Bauer et al. and Galli et al. are analogous art because they are concerned with the same field of endeavor, namely fire retardant polyamide compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to add the terephthalic acid of Galli et al. to the polyamide composition of Bauer et al. and would have been motivated to do so because Galli et al. teaches that the terephthalic acid causes the polyamide that is melted by flame to form small drops which decrease in temperature rapidly and are no longer able to ignite elements with which they come into contact ([0016]).

Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are commensurate in scope with the data presented by Applicant regarding unexpected results.  The Examiner agrees that the claims as amended are commensurate in scope with the date.  However, as the data presented by Applicant still contains only one data point with aluminum phosphinate present in 14 wt%, whereas the examples with zinc phosphinate contain 8.7-11.5 wt% zinc phosphinate.  It is still not clear whether the result seen is because of the substitution of aluminum phosphinate with zinc phosphinate or because of the differences in amounts of the two phosphinates.  While Applicant argues that one would expect that using less phosphinate would cause the GWIT value to decrease, it is noted that both .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        December 7, 2021